UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 JONATHAN FOSTER,                                                   DOC #:
                                                                    DATE FILED: 5/25/2021
                            Plaintiff,

                      -against-                                     21-CV-4454 (MKV)

 THE STATE OF NEW JERSEY; TIFFANY                                  TRANSFER ORDER
 DeGRANDMAISON; DONNA TAYLOR;
 CHRIS HOFFNER,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Jonathan Foster, who is appearing pro se, brings this diversity action by order to

show cause, alleging that Defendants violated his constitutional rights. Named as Defendants are

the State of New Jersey, Prosecutor Tiffany DeGrandmaison, Administrator Donna Taylor, and

Attorney Chris Hoffner. For the following reasons, this action is transferred to the United States

District Court for the District of New Jersey.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).
       Plaintiff, who resides in New York, alleges that he was arrested in New York on a warrant

issued in New Jersey. Plaintiff lists New Jersey addresses for Defendants. Because Plaintiff does

not allege that Defendants reside in this District or that a substantial part of the events or

omissions underlying his claim arose in this District, venue does not appear to be proper in this

District under § 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative



                                                   2
means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

        Under § 1404(a), transfer is appropriate in this case. Although Plaintiff alleges that he

was arrested in New York, he asserts that he was arrested “on a warrant issued from the State of

New Jersey.” (ECF No. 1 at 6.) It appears therefore that any subsequent incarceration of Plaintiff

occurred in New Jersey, and that the criminal charges were adjudicated in New Jersey.

Additionally, all of the Defendants are located in New Jersey, which falls within the District of

New Jersey. See 28 U.S.C. § 110. Venue is therefore proper in the District of New Jersey. See 28

U.S.C. § 1391(b). Based on the totality of the circumstances, the Court concludes that it is in the

interest of justice to transfer this action to the United States District Court for the District of New

Jersey. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the District of New Jersey. 1

        Plaintiff has consented to receive electronic service of notices and documents in this case.

(ECF No. 3.)

        A summons shall not issue from this Court. This order closes this case.




        1
          Whether Plaintiff is entitled to emergency injunctive relief is a determination to be made
by the transferee court.

                                                   3
         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     May 25, 2021
           New York, New York

                                                          MARY KAY VYSKOCIL
                                                          United States District Judge




                                                 4
